DETAILED ACTION
General Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .    
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
When responding to this office action, applicants are advised to provide the examiner with line numbers and page numbers in the application and/or references cited to assist the examiner in locating appropriate paragraphs. 
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.
Applicants seeking an interview with the examiner, including WebEx Video Conferencing, are encouraged to fill out the online Automated Interview Request (AIR) form (http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html). See MPEP §502.03, §713.01(II) and Interview Practice for additional details.
Status of claim(s) to be treated in this office action:
Independent: 1, 11 and 18.
Pending: 1-20. 

Response to Arguments
Applicant’s arguments, see page(s) 7-11, filed 02/19/2021, with respect to claim(s) 1-3, 5-8, 10-16 and 18-20 have been fully considered and are persuasive.  The rejection of claim(s) 1-3, 5-8, 10-16 and 18-20 has been withdrawn.
Allowable Subject Matter
Claim(s) 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art to the present invention is BAINS and SUNAGA.
BAINS discloses techniques and mechanisms for determining a timing of a command to access a memory device resource. In an embodiment, a multi-cycle command which is exchanged from a memory controller to a memory device, wherein the multi-cycle command indicates an access to a bank of the memory device. Timing of the one or more other commands is controlled, based on the multi-cycle command, to enforce a time delay parameter which describes an operational constraint of the memory device. In another embodiment, timing of one or more commands is determined with reference to a beginning of a last cycle of a multi-cycle command. 
SUNAGA discloses a memory system including a memory cell array and being connected to an address input, a command input, and a data input/output, said memory system including latching circuits (RALTH and WALTH) for latching a read address and a write address being inputted from the address input, an address selection circuit (ACOMSEL) for selecting, as an access address, any one of the read address and the write address being latched in the latching circuits, a read latching circuit (PFLTH) for latching a read data being read from the memory cell array, a write latching circuit (DINLTH) for latching a write data being inputted from the data input/output and a control circuit (ACTL) for controlling the access address being selected by said address selection circuit in response to a command being inputted from said command input, said control circuit for controlling, if the memory cell 

Re: Independent Claim 1 (and dependent claim(s) 2-10), there is no teaching or suggestion in the prior art of record to provide:
 wherein the control logic sequentially receives the first portion and the second portion in a first mode, and wherein the control logic receives the second portion within a predetermined duration after receiving the first portion, and receives a second command between the first portion and the second portion in a second mode.
 
Re: Independent Claim 11 (and dependent claim(s) 12-17), there is no teaching or suggestion in the prior art of record to provide:
a transmitter configured to transmit the first portion and the second portion of the first command continuously during a plurality of clock cycles in the first mode, and to transmit a second command between the first portion and the second portion of the first command in the second mode.

Re: Independent Claim 18 (and dependent claim(s) 19-20), there is no teaching or suggestion in the prior art of record to provide:
a memory controller configured to transmit the first portion and the second portion of the first command continuously during a plurality of clock cycles in a first mode, or to transmit a second command between the first portion and the second portion of the first command in a second mode.	
Missing elements in the closest art gives rise to the innovation in the current invention.        



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJAY OJHA whose telephone number is 571-272-8936.  The examiner can normally be reached on M-F, 7:30AM to 5:00PM (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AJAY OJHA/
Primary Examiner, Art Unit 2824
ajay.ojha@uspto.gov